DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed April 26, 20121. Claim 1 has been amended. Claims 6-7, 9-10, and 14 are canceled. No new claim have been added. Currently, claims 1-5, 8, 11-13 and 15-16 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 in view of the newly added limitations have been considered but are moot due to the prior art presented in the new ground of rejection presented infra.
Applicant's arguments filed with regards to claim 2 have been fully considered but they are partially persuasive. Applicant asserts that the prior art Kaneko (JP 2012-150144) fails to disclose wherein the gratings are configured such that the non-transmissive material is parallel to the incident x-rays. The Examiner respectfully disagrees. As stated previously, Kaneko explains that the grid is tilted to align with the cone beam so that vignetting of the beam is avoided (para. 0057, Figure 17). In order to prevent vignetting, it would be necessary to ensure that the beams do not impinge prematurely on the radiation absorption sections by aligning them to be parallel to the cone beam.
Applicant’s arguments, with respect to claim 2 regarding the laminated layers of the grating have been fully considered and are persuasive.  The rejection of claims 2, 4, 8, 12 and 13 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 11, and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2012-235919; published December 6, 2012) in view of Kaneko (JP 2012-150144; .
Re claim 1, Nakamura discloses an x-ray Talbot capturing apparatus, comprising:
a G1 grating that is a phase grating (para. 0022);
a G2 grating that is an absorption grating (para. 0025);
an x-ray generator that emits x-rays (para. 0020); and
an x-ray detector that includes a plurality of conversion elements and captures a moiré image (para. 0025); wherein
both of the G1 and G2 gratings are in a plane shape (Figure 1, 4; para. 0022-0025);
slits of the G1 grating are formed to be perpendicular to a surface direction of a substrate on which the grating is formed (Figure 1, 3);
slits of the G2 grating are formed to be parallel with the x-rays emitted in a cone beam shape from a focus of the x-ray generator (para. 0054-0056); 
the G2 grating is formed as a lamination of alternating sheets of slit material and shielding material (para. 0025).
Nakamura is silent with regards to the absorption grating comprising (G2) a base portion that extends along the surface direction on a first side closer to the x-ray source. In a similar field of endeavour, Kaneko discloses that one may configure the absorption grating such that it includes a base portion extending continuously in the surface direction defining a first side of the G2 grating, the slits of the G2 grating formed at a second side of the G2 grating opposite the first side, the first side of the G2 grating disposed closer to the x-ray generator than the second side of the G2 grating (para. 0029, 0057, Figure 17). One of ordinary skill in the art would have been motivated to implement the support substrate of Kaneko in the apparatus of Nakamura in order to provide structural support for the grid without influencing the impinging radiation (para. 0032).

Nakamura is silent with regards to particular manufacturing of the grating, thereby allowing for that which is well known in the art. Kaneko generally disclose that one may implement wet etching to provide trenches to form the gratings (para. 0054). In a similar field of endeavour, Nakamura-2 that one may create the gratings in a variety of ways, including forming a resist pattern and etching a substrate such that the grating forms a plurality of fingers integrally extending from a substrate, the plurality of fingers define the slits of the grating between adjacent fingers of the plurality of fingers (para. 0043). One of ordinary skill in the art would have been motivated to create the grating such that the gratings and substrate or integral, as taught by Nakamura-2, in the apparatus of Nakamura as modified by Kaneko, as it has been demonstrated as one of a plurality of effective ways of creating a grating suitable for Talbot interferometry.
Re claim 3, Nakamura, as modified by Kaneko and Nakamura-2, discloses the limitations of claim 1, as mentioned supra.  Nakamura further discloses wherein the G1 grating is provided with a plurality of the slits in a linear shape that are formed to be parallel with one another (para. 0022; Figure 1, 3).
Re claim 5, Nakamura, as modified by Kaneko and Nakamura-2, discloses the limitations of claim 1, as mentioned supra.  Nakamura further discloses wherein the G1 grating and G2 grating are provided with a plurality of the slits in a shape of mesh-like grid (para. 0053, Figure 2).
claim 11, Nakamura, as modified by Kaneko and Nakamura-2, discloses the limitations of claim 3, as mentioned supra.  Nakamura further discloses wherein the G1 grating is shifted in the surface direction to capture a plurality of the moiré images using a fringe scanning method (para. 0048-0050).
Re claim 15, Nakamura, as modified by Kaneko and Nakamura-2, disclose the limitations of claim 1, as mentioned supra.  Nakamura further discloses wherein the G1 grating is shifted in the surface direction to capture a plurality of the moiré images using a fringe scanning method (para. 0048-0050).
Re claim 16, Nakamura, as modified by Kaneko and Nakamura-2, disclose the limitations of claim 1, as mentioned supra.  Nakamura further discloses wherein the G1 grating is shifted in the surface direction to capture a plurality of the moiré images using a fringe scanning method (para. 0048-0050).

Allowable Subject Matter
Claims 2, 4, 8, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach an x-ray Talbot detector comprising the claimed scintillator lamination configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896